370 F.2d 331
UNITED STATES of America ex rel. George POWELL, Appellant,v.Alfred T. RUNDLE, Superintendent, State Correctional Institution, Graterford, Pennsylvania.
No. 16000.
United States Court of Appeals Third Circuit.
Submitted December 5, 1966.
Decided January 6, 1967.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Francis L. Van Dusen, Judge.
George Powell, pro se.
Michael J. Rotko, Arlen Specter, Dist. Attys., Philadelphia, Pa., for appellee.
Before STALEY, Chief Judge, and McLAUGHLIN and FORMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This is an appeal from the denial of appellant's petition for a writ of habeas corpus. He has alleged two related constitutional violations: (1) that he was denied the assistance of effective counsel at his trial; (2) that he was convicted on evidence illegally obtained. It is clear that unless his counsel was ineffective, appellant's illegal search and seizure claim must be deemed to have been waived. See Henry v. State of Mississippi, 379 U.S. 443, 85 S. Ct. 564, 13 L. Ed. 2d 408 (1965). The district court's opinion (unreported) fully explores the factual background of this case; its basic findings are not clearly erroneous and fully support its conclusion that appellant was not denied the assistance of effective counsel.


2
The judgment of the district court will be affirmed.